          Case 1:19-cv-01649-NONE-SAB Document 22 Filed 06/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LOL FINANCE CO.,                                   Case No. 1:19-cv-01649-NONE-SAB

12                  Plaintiff,                          ORDER DIRECTING THE CLERK OF THE
                                                        COURT TO TERMINATE STANDARD
13           v.                                         CATTLE, LLC, AS A DEFENDANT IN
                                                        THIS ACTION
14   CHOICE CATTLE, LLC, et al.,
                                                        (ECF No. 21)
15                  Defendants.

16

17          On November 19, 2019, LOL Finance Co. (“Plaintiff”) filed this action against Choice

18 Cattle LLC, Paul L. Mikelson, Kelly L. Mikelson, and Standard Cattle, LLC (“Defendants”).

19 (ECF No. 1.) On June 16, 2020, Plaintiff and Defendant Standard Cattle, LLC, filed a stipulation
20 dismissing all claims against Defendant Standard Cattle, LLC, only, with prejudice. (ECF No.

21 21.)    In light of the stipulation of the parties, Defendant Standard Cattle, LLC, shall be

22 terminated as a party in this action, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose,

23 111 F.3d 688, 692 (9th Cir. 1997), with prejudice and without an award of costs or attorneys’

24 fees. The stipulation and this order shall not affect the rights or claims of Plaintiff against any

25 other defendants in this action.

26 ///
27 ///

28 ///


                                                    1
          Case 1:19-cv-01649-NONE-SAB Document 22 Filed 06/17/20 Page 2 of 2


 1          Accordingly, the Clerk of the Court is DIRECTED to terminate Defendant Standard

 2 Cattle, LLC, as a party in this action.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     June 16, 2020
                                                   UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                               2
